Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy M. Jay on January 13, 2022.

The application has been amended as follows: 
	Claim 1: “including snap ramp” in line 6 has been replaced with --including a snap ramp--.
Claim 1: “including snap ramp” in line 14 has been replaced with --including a snap ramp--.
	Claim 1: “and axial force” in line 23 has been replaced with --and an axial force--.

Claim 2: “and axial force” in line 23 has been replaced with --and an axial force--.
Claim 5: “and axial force” in lines 24-25 has been replaced with --and an axial force--.
Claim 6: “and axial force” in lines 24-25 has been replaced with --and an axial force--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record does not show or suggest an end cap assembly having a first connector element comprising at least two first connector element snap arches, each of the at least two first connector element snap arches including a snap tooth lock; and at least two first connector element snap arms, each of the at least two first connector element snap arms including a snap tooth including a snap ramp; the first connector element having a central cavity closed off with a wall, wherein the first connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape; a second connector element comprising at least two second connector element snap arches, each of the at least two second connector element snap arches including a snap tooth lock; and at least two second connector element snap arms, each of the at least two second connector element snap arms including a snap tooth including snap ramp; the second connector element having a central 
Claim 3 is allowed due to its dependency on claim 1.
Claim 2 is allowed because the prior art of record does not show or suggest an end cap assembly having a first connector element comprising at least two first connector element snap arches, each of the at least two first connector element snap arches including a snap tooth lock; and at least two first connector element snap arms, each of the at least two first connector element snap arms including a snap tooth; the first connector element having a central opening with side walls having an internal thread, wherein the first connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape; a second connector element comprising at least 
Claim 9 is allowed due to its dependency on claim 2.
Claim 5 is allowed because the prior art of record does not show or suggest a filter having: a first connector element comprising at least two first connector element snap arches, each of the at least two first connector element snap arches including a snap tooth lock; and at least two first connector element snap arms, each of the at least two first connector element snap arms including a snap tooth; the first connector 
Claim 6 is allowed because the prior art of record does not show or suggest a filter having: a first connector element comprising at least two first connector element 
Claim 7 is allowed because the prior art of record does not show or suggest a method of attaching an end cap to a filter element, the method comprising axially aligning a first connector element comprising at least two first connector element snap arches, each of the at least two first connector element snap arches including a snap tooth lock; and at least two first connector element snap arms, each of the at least two first connector element snap arms including a snap tooth; the first connector element having a central cavity closed off with a wall, wherein the first connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape with, a second connector element comprising at least two second connector element snap arches, each of the at least two second connector snap arches including a snap tooth lock; and at least two second connector element snap arms, each of the at least two second connector element snap arms including a snap tooth; the second connector element having a central opening, and an annular channel having a first or second end of a hollow cylindrical filter element bound therein, wherein the second connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape; wherein a gasket is arranged between the first connector element and the second connector element, the gasket having a central opening; and, applying an axial force to the first connector element or the filter element such that each first connector element snap tooth is retained in each respective second connector element snap tooth lock, and each second connector element snap tooth is retained in each respective first connector element snap tooth lock, in combination with any remaining limitations in the claim.  Applicant’s arguments (see page 9 of applicant’s remarks) are persuasive.  Minowa et al. (US 2007/0034631) lacks walls with hyperbolic paraboloid shapes, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 8 is allowed because the prior art of record does not show or suggest a method of attaching an end cap to a filter element, the method comprising axially aligning a first connector element comprising at least two first connector element snap arches, each of the at least two first connector element snap arches including a snap tooth lock; and at least two first connector element snap arms, each of the at least two first connector element snap arms including a snap tooth; the first connector element having a central opening with side walls having an internal thread, wherein the first connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape; with, a second connector element comprising at least two second connector element snap arches, each of the at least two second connector element snap arches including a snap tooth lock; and at least two second connector element snap arms, each of the at least two second connector element snap arms including a snap tooth; the second connector element having a central opening, and an annular channel having a first or second end of a hollow cylindrical filter element bound therein, wherein the second connector element also has two walls, each of the two walls having a hyperbolic paraboloid shape; wherein a gasket is arranged between the first connector element and the second connector element, the gasket having a central opening; and, applying an axial force to the first connector element or the filter element such that each first connector element snap tooth is retained in each respective second connector element snap tooth lock, and each second connector element snap tooth is retained in each respective first connector element snap tooth lock, in combination with any remaining limitations in the claim.  Applicant’s arguments (see page 9 of applicant’s remarks) are persuasive.  Minowa et al. (US 2007/0034631) lacks walls with hyperbolic paraboloid shapes, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778